Blatchford, J.
I think that, in view of the new proofs taken in this court, and of the whole case, the claim of Sacqueland for a mate’s wages must be disallowed, but that the claim of each of the five persons to whom the district court allowed $6.75 for board money must be allowed. As the claimant has succeeded as to the claim of Sacqueland for a mate’s wages, he must recover against Sacqueland the costs of this court; and, although the claim of Sacqueland, which is disallowed for a mate’s wages, was coupled with the allowed claims for board money, it seems equitable that costs in the district court should be allowed to those who recover for board money.